779 F.2d 51
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DANIEL H. JONES, LEROY FRYREAR, ALTON MOORE, WILLIAM SLOAN,EARL STOVER, ROBERT SMITH, MICHAEL LAND, CHARLESMCDONALD, WILLIE TINSLEY AND HENRYGREEN, Plaintiffs-Appellants,v.JOHN Y. BROWN, (FORMER GOVERNOR), HARRY ROTHGERBER, ANDKENTUCKY BOARD OF PAROLE, Defendants-Appellees.
85-5359
United States Court of Appeals, Sixth Circuit.
10/16/85
AFFIRMED

1
W.D.Ky.

ORDER

2
BEFORE:  JONES and CONTIE, Circuit Judges; and DeMASCIO, District Judge*.


3
The plaintiffs move for counsel on appeal from the district court's order dismissing their prisoners' civil rights case.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiffs' informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


4
The plaintiffs are prisoners at the Kentucky State Penitentiary who are serving sentences of life imprisonment without parole.  The defendants are a former governor of the state, the Chairman of the Board of Parole, and the Board of Parole.  The plaintiffs allege that the governor commuted the sentence of a prisoner serving a sentence of life without parole on the basis that the statute had been repealed.  They argue that their sentences should be treated similarly.


5
The district court concluded that the plaintiffs had no liberty interest in receiving a commutation from the governor.  Such a liberty interest could only be established in the statutory or administrative law of a state.  Connecticut Board of Parole v. Dumscat, 452 U.S. 458, 465 (1981).  We have examined the relevant Kentucky constitutional, statutory, and administrative law.  We agree with the conclusion of the district court that the plaintiffs have no liberty interest in receiving a commutation from the governor.


6
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Robert E. DeMascio, U.S. District Judge for the Eastern District of Michigan, sitting by designation